EXHIBIT 10.2

 



BEACON ROOFING SUPPLY, INC.

AMENDED AND RESTATED 2014 STOCK PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

(Settlement at Vest)

 

Grant Information:

 

Name:   Grant Date:   Amount (# Granted):  

 

Vesting Schedule:

 

Vesting Date1 Vesting Quantity    

 

1 In the event the Grantee’s term as a Director ends prior to the Vesting Date
as the result of not standing for re-election at an annual meeting of
stockholders, the Vesting Date shall be deemed to be the date of such annual
meeting.

 

A Restricted Stock Unit (RSU) Award (the “Award”) granted by Beacon Roofing
Supply, Inc., a Delaware corporation (the “Company”), to the non-employee
Director named above (the “Grantee”), relating to the common stock, par value
$.01 per share (the “Common Stock”), of the Company, shall be subject to the
following terms and conditions and the provisions of the Beacon Roofing Supply,
Inc. Amended and Restated 2014 Stock Plan (“Plan”), a copy of which is attached
hereto and the terms of which are hereby incorporated by reference:

 

1.Acceptance by Grantee

 

The receipt of the Award is conditioned upon its acceptance by the Grantee no
later than 30 days from the date the Agreement was delivered. If the Grantee
shall fail to accept this Award by the due date, the Grantee’s Award shall be
forfeited to the Company.

 

2.Grant of RSUs

 

The Company hereby grants to the Grantee the Award of RSUs, as set forth above.
An RSU is the right, subject to the terms and conditions of the Plan and this
Agreement, to receive a distribution of a share of Common Stock for each RSU as
described in Section 6 of this Agreement.

 

3.RSU Account

 

The Company shall maintain an account (“RSU Account”) on its books in the name
of the Grantee which shall reflect the number of RSUs awarded to the Grantee and
any dividend equivalents paid to the Grantee as described in Section 4.

 



     

 

 

4.Dividend Equivalents

 

Upon the payment of any dividends on Common Stock occurring during the period
preceding the date the RSUs are settled in Common Stock and distributed to the
Grantee as described in Section 6, the Company shall credit the Grantee’s RSU
Account with an amount equal in value to the dividends that the Grantee would
have received had the Grantee been the actual owner of the number of shares of
Common Stock represented by the RSUs in the Grantee’s RSU Account on that date.
Such amounts shall be paid to the Grantee in cash at the time and to the extent
the RSUs are distributed to the Grantee. Any dividend equivalents relating to
RSUs that are forfeited shall also be forfeited.

 

5.Vesting

 

(a)Except as described in (b) and (c) below, the Grantee shall become vested in
this Award as set forth above if the Grantee remains in continuous service on
the Board until such date.

 

(b)If the Grantee’s service on the Board terminates prior to the Vesting Date
due to death or disability, the Award shall become fully vested on such date.
For this purpose “disability” means (as determined by the Committee in its sole
discretion) the inability of the Grantee to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which is expected to result in death or disability or which has lasted or can be
expected to last for a continuous period of not less than 12 months.

 

(c)The Award shall be forfeited to the Company upon the Grantee’s termination of
service on the Board for any reason other than the Grantee’s death or disability
(as described above) that occurs prior to the Vesting Date.

 

6.Settlement of RSUs

 

No later than 10 business days following the Vesting Date of this Grant, the
Company shall distribute to the Grantee or the Grantee’s personal
representative, beneficiary or estate, as applicable, (a) a number of shares of
Common Stock equal to the number of vested RSUs subject to the Award and held in
the Grantee’s RSU Account, and (b) a cash payment equal to the dividend
equivalents credited to the Grantee’s RSU Account attributable to such vested
RSUs.

 

7.Change in Control

 

Notwithstanding the foregoing provisions of the Agreement, upon a Change in
Control of the Company, (a) the Grantee shall become vested in any then unvested
Award and (b) the Company shall immediately distribute to the RSU Account to the
Grantee as described in Section 6; provided, however, that if the Change in
Control does not constitute a “change in control” as described in Treas. Reg.
§1.409A-3(i)(5), then distribution of the RSU Account shall be deferred until
the date of the Grantee’s termination of service on the Board.

 



 - 2 - 

 

 

8.Rights as Stockholder

 

The Grantee shall not be entitled to any of the rights of a stockholder of the
Company with respect to the Award, including the right to vote and to receive
dividends and other distributions, until and to the extent the Award is settled
in shares of Common Stock.

 

9.Award Not Transferable

 

The Award may not be transferred other than by will or the applicable laws of
descent or distribution or pursuant to a qualified domestic relations order. The
Award shall not otherwise be assigned, transferred, or pledged for any purpose
whatsoever and is not subject, in whole or in part, to attachment, execution or
levy of any kind. Any attempted assignment, transfer, pledge, or encumbrance of
the Award, other than in accordance with its terms, shall be void and of no
effect.

 

10.Share Delivery

 

Delivery of shares pursuant to Section 6 will be by book-entry credit to an
account in the Grantee’s name established by the Company with the Company’s
transfer agent; provided that the Company shall, upon written request from the
Grantee (or the Grantee’s estate or personal representative, as the case may
be), issue certificates in the name of the Grantee (or the Grantee’s estate or
personal representative) representing such shares.

 

11.Administration

 

The Award shall be administered in accordance with such regulations as the
Committee shall from time to time adopt.

 

12.Governing Law

 

This Agreement, and the Award, shall be construed, administered and governed in
all respects under and by the laws of the State of Delaware.

 

By accepting this agreement, the Grantee agrees to be bound by the terms hereof.

 

BEACON ROOFING SUPPLY, INC.

 



 - 3 - 

 



 